DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 
For applicant’s convenience, the references listed in the Specification have been cited on form PTO-892. 
No correction is required.
Claim Objections
Claims 2-6 and 8 are objected to because of the following informalities:  
Claims 2 - 6 and 8 recite “According to the ecological culture method for fish that contains marine barracuda” in line 1 which should be edited to read – The ecological culture method for fish that contains marine barracuda--.
Claim 2, lines 1-2, recites” marine barracuda that described in claim 1” which sounds awkward and should be edited to read –marine barracuda described in claim 1--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the water body" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the fish culturing pond" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the freshwater species" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “ecological poly-culture model” in line 7 which is unclear because it is not further defined in the claims or the Specification.
Claim 1 recites the limitation "the culturing period" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitations “the required specification” and “the expected time” in line 9 which are unclear because the amount of time is not provided and it is not clear what the required specifications are. 
Claim 3 recites the limitation “the individuals” in line 4. There is insufficient antecedent basis for this limitation in the claim. Also, it is unclear if this is referring to the marine barracuda fry or some other individuals. 
Claim 3 recites the limitation “the circular flow of water” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the food” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “the other fish that described is ichthyophagy and/or fatty water fish” is recited in lines 3-4 which is unclear since it is not known if the “other fish” are being further defined as ichthyophagy and/or fatty water fish or not. 
Claim 8 recites “the rest of the fish” in line 3. There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites “the paired fish” in line 3. There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites “one fish or two kind of fish are mainly fish” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim and this limitation is unclear since it is not known what mainly fish refers to.
Claim 8 recites “the main fish” in line 4. There is insufficient antecedent basis for this limitation in the claim. 
	Claims 2, 4-5 and 9 depend from rejected base claims and are also rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Han (CN 108142329 A)(see provided translation for references) in view of Castillo (US Patent 3166043).
Regarding claim 1, Han teaches an ecological culture method for fish that contains marine barracuda (Abstract), which is characterized by the following steps: 
(1) Place the marine barracuda fry in natural seawater, dilute natural seawater step by step with recycled water, domesticate marine barracuda by fresh water (Page 2, lines 10-5 from the bottom of the page); 
(2) When the salinity of the water body is reduced to 3 ‰ the freshwater species are introduced, which carries out the ecological culturing and ecological poly-culture model (when the salinity of the water body is less than 3‰ ,which would mean that the salinity was reduced to 3‰ , the freshwater fish are introduced (silver carp, bighead carp, carp, grass carp, bream); Page 3, lines 5-9); 
(3) During the culturing period, check the growth of barracuda, adjust the feeding and/or feeding times, so that barracuda reaches the required specifications within the expected time to be on the market (periodically checking growth condition of barracuda and adjusting the feeding amount and or feeding times until the barracuda is ready for market; Page 3, lines 12-14).
Han does not teach transferring the marine barracuda fry to the fish culturing pond.
Castillo teaches a method and apparatus for culturing fish (Col. 1, 1st paragraph) and transferring fish of various sizes to a fish culturing pond (fish are transferred to a fish culturing pond, as needed for purposes of rearing and separating volumes of fish; Col. 1, lines 11-14 and lines 49-60).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the step of transferring fish to a fish culturing pond, as taught by Castillo, to the marine barracuda fry of the method of Han, since transfer of the fish to a culturing pond allows for easy removal of diseased fish from the system without excessive waste of fish being process, as recognized by Castillo (Col. 1, lines 49-60).	
Regarding claim 6, Han as modified teaches the limitations of claim 1 and further teaches 
It is characterized by the fact that in step (1), when the salinity of the water is 8-12‰, the food fed is zooplankton, or the food fed consists of zooplankton with a weight ratio of 80+5% and soy milk with a weight ratio of 20±5% (Han – during stage 1, the salinity is 9-11‰ and the food fed is zooplankton or zooplankton with a with ration of 80+5% and soy milk with a weight ratio of 20±5%; Pages 3-4, lines 4th from the bottom of the page through line 3); when the salinity of the water body is 6-7‰ (Han - secondary desalting the salinity of the water body is 6-7 thousand; Page 3 lines 3-4 from the bottom of the page), the food fed is soy milk (Han - feeding of the food is soybean milk; Page 4, lines 1-2); when the salinity of the water is between 2-3‰, the food fed is soy milk or the food fed consists of soy milk with a weight ratio of 80+5% and a feed of particles with a weight ratio of 20+5% (Han – stage 3 of desalting the salinity is less than 3‰ and the food is food is soybean milk feeding, or feeding of the food is composed of 20 + 5% of the granular feed is composed of 5% of soybean milk and the weight ratio is 80 %; Page 4, lines 2-5).
Han as modified discloses the claimed invention except for when the salinity of the water is less than 2‰, the food fed is soy milk or the food fed consists of soy milk with a weight ratio of 80+5% and a feed of particles with a weight ratio of 20+5% however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide this feed composition when the salinity of the water is less than 2‰ since a salinity of 1.99‰, which is within the claimed range, is only slightly less than the range of 2-3‰, as taught by Han and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 7, Han as modified teaches the limitations of claim 1 and further teaches is characterized by the ecological mix and combination described in step (2) as a combination of domesticated barracudas, filtered fish and other fish, and the other fish that described is ichthyophagy and/or fatty water fish; the filtered fish is chub and/or bighead carp; the ichthyophagy is one of the herring, grass carp, carp, bream or its combination; fatty water fish is carassius auratus and/or oreochromis mossambicus (Han – the ecological mix may include a combination of barracuda, chub, carp, bighead carp, grass carp, bream, etc.; Page 3, lines 6-9).
Regarding claim 8, Han as modified teaches the limitations of claim 7 and further teaches its characteristics are that in the ecological mix and combination, one fish or two kinds of fish are mainly fish, with the rest of the fish as the paired fish (Han – Page 3, line 9); the stocking volume of the main fish shall be 60 to 70% wt of the total stocking quantity (Han – Page 3, line 10); in the ecological mixed culturing match, the average specification of each fish at stocking is 90 to 150g (Han – Page 3, line 11). 
Regarding claim 9, Han as modified teaches the limitations of claim 1 and further teaches is characterized by the addition of oxygenation equipment in the fish culturing pond in the step (2) (Han – pond is provided with an aerating device; Page 4, lines 6-7); the unit of mass is calculated by servings, and the main components of feed are: 31.51 servings of crude protein, 6.56 servings of crude fat, 15.00 servings of coarse ash, 1.52 servings of calcium, 1.05 servings of total phosphorus, 1.75 servings of lysine, 12.87 servings
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Han (as above) in view of Castillo (as above) as applied to claims 1 and 6-9 above, and further in view of Luo (US PGPUB 20170142941).
Regarding claim 2, Han as modified teaches the limitations of claim 1 and Han further teaches step (1) (Page 2, lines 10-5 from the bottom of the page) but does not teach it is characterized by a density of 500-800 tail/m3.
Luo teaches a fish culture method (Abstract) wherein there is a density of 500-800 tail/m3 (juvenile fish are placed into buckets at density of 500 tail/m3; para [0025]).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide  a density of 500 tail/m3, as taught by Luo, to the method of Han, as modified, since this provides adequate space for feeding without restricting growth while also using the area efficiently, as understood by one of ordinary skill in the art.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Han (as above) in view of Castillo (as above) as applied to claims 1 and 6-9 above, and further in view of Ayers (US PGPUB 20200068858 A1).
Regarding claim 3, Han as modified teaches the limitations of claim 1 and further teaches it is characterized by the fact that in the step (1) includes the specific process of diluting natural seawater by step using recycled water (Page 2, lines 10-5 from the bottom of the page) but does not teach includes: using circular water to domesticate the swimming direction of fries, screen out the individuals who swim irregularly, and maintain the circular flow of water in the system during the culturing process.
Ayers teaches a culture method and apparatus for fish (Abstract) includes using circular water (fish may constantly swim through a circular raceway in a rectangular toroid; para [0028]) to domesticate the swimming direction of fries, screen out the individuals who swim irregularly, and maintain the circular flow of water in the system during the culturing process (video camera 1040 is used to image specimens swimming for purposes of sorting (based on size, gate or other characteristics) and segregation; para [0066]).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide using circular water to domesticate the swimming direction of fries, screen out the individuals who swim irregularly, and maintain the circular flow of water in the system during the culturing process, as taught by Ayers, to the method of Han as modified, since this allows for the identification and removal of diseased or otherwise desirable fish to be removed from the population without disturbing or removing other fish, as understood by one of ordinary skill in the art and as recognized by Ayers (para [0066]).
Regarding claim 4, Han as modified teaches the limitations of claim 3 and further teaches its characteristics are that the swimming direction of fries are domesticated by using the circular flow formed by the flow of water (Ayers – a circular flow of water is provided for fish to constantly swim through; para [0028]), and screen out irregularly swimming individuals (Ayers - (video camera 1040 is used to image specimens swimming for purposes of sorting (based on size, gate or other characteristics) and segregation; para [0066]); when the salinity of water body is greater than 6‰, the daily decrease of salinity is not higher than 1‰, and after the water salinity is less than 6‰, the daily decrease of water salinity is 1-1.5‰ (Han – the salinity of the water decreases from 10 (plus or minus 1) parts per thousand to 6-7 parts per thousand over a span of 3-5 days and then from 6-7 parts per thousand to 2-3 parts per thousand over a another span of 3-5 days and thus teaches that the daily decrease is not higher than 1 ‰ , when the salinity is greater 6‰, and the daily decrease is 1-1.5‰, when the salinity is less than 6‰; Page 2, lines 2-4 from the bottom of the page).
Han as modified does not specifically teach water injected into the direction of the tangent in the circular culture system and screening out irregularly swimming individuals after three days of domestication.
Xu teaches a culture method (Abstract) wherein the water is injected into the direction of the tangent in the circular culture system.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the culture method of Han, as modified, with water that is injected in to the direction of the tangent in the circular culture system, as taught by Xu since this will propel the flow of the water in a circular direction along the walls of the tank which creates a current for fish to swim into which mimics a natural environment, as understood by one of ordinary skill in the art.
Han, as modified, teaches all of the limitations except for and screening out irregularly swimming individuals after three days of domestication however, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to screen out irregularly swimming individuals after three days of domestication since irregular swimming could be an indication of illness/disease in fish and the health of the remaining fish population could be in jeopardy so removal of an ill fish is necessary to prevent the spread of disease, additionally, allowing three days time after domestication is sufficient for fish acclimation to new environmental conditions, as understood by one of ordinary skill in the art.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Han (as above) in view of Castillo (as above) and Ayers (as above) as applied to claim 3 above, and further in view of Wu (CN 109430116 A)(see provided translation for references).
Regarding claim 5, Han as modified teaches the limitations of claim 3 and but does not teach it is characterized by water flow rate of 2-5m/min.
Wu teaches a culture method for fish (Abstract; Pages 1-2) wherein it is characterized by water flow rate of 2-5m/min (flow rate of water is 5-8m/min; Page 3, line 3).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a water flow rate of 5m/min, as taught by Wu, to the method of Han as modified, since this provides a condition which is conducive to high survival rate, less disease, easy cultivation, fast growth for the cultivated fish, as recognized by Wu (Abstract; pages 1-2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art included is related to types of fish culturing methods/apparatuses which share similar limitations to those described in the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.B./               Examiner, Art Unit 3643                                                                                                                                                                                         
/PETER M POON/               Supervisory Patent Examiner, Art Unit 3643